JOHN R. BROWN, Circuit Judge,
specially concurring:
I concur fully in the Court’s opinion, the holding that Travelers is estopped as a matter of law and the direction to enter judgment in favor of the forgotten, misled, unrepresented, misrepresented insured, Mrs. Swanson and her insurer State Farm.
Not only was this a complete abandonment of the Florida principles of due care owing by the insurer to the insured. Rather it was, not only for Travelers — who may now be thankful it is not a member of the Florida State Bar subject to disciplinary sanctions more stringent than verbal chastisement — but for the counsel1 who, nomi*1104nally, representing Mrs. Swanson, violated the fundamental canons of professional ethics owing by a lawyer to the client.
First, counsel forgot — or, worse, thought inconsequential — who was the client. Because Travelers had chosen them, could discharge them and would pay their fee, counsel considered and acted as though it was Travelers’ interest alone which they need— and did very valiantly — champion with only a deferential genuflect to the nominal client. In the most solemn way — signature of pleadings, stature and appearance before the Florida Court, they were acting for the client, Mrs. Swanson. What they were saying is what they wanted the Court to believe was in her defense of the claims against her. But this was only on the surface. Underneath, her interests were all but forgotten.
Second, counsel breached their obligation of fidelity. It takes no words from accepted works to say that fidelity requires, at the very minimum, that the lawyer will take no action detrimental to the interest of the client, certainly not without adequate information and advice. And yet, within a few days of the trial, her lawyers — at least she could think so — -agreed, without consultation, that she would voluntarily expose herself to the substantial risk of severe damages by a claim in a lawsuit to which she was not yet a party. Worse, this would set the stage for the indemnity action — successful below — to which she was not then exposed.
Third, and perhaps most important, counsel acted, not only with indifference to their client, Mrs. Swanson, but actually contrary to her interest. Without consultation, indeed without even the slightest advice that these horrible things had come to pass, they allowed the State Court judgment to be entered and, without appeal, allowed Travelers voluntarily to pay off the judgment in the secret belief that their client, Mrs. Swanson, and some other insurer, would have to reimburse Travelers — their other “client” — for the consequences that their and Travelers’ connivance had brought about.2
Granted that the obligations of Travelers, insurer, is the less exacting standard of reasonable care, it must bear the consequences of the acts of those whom it deliberately chose and who were, as it well knew, under the compulsion of higher and exacting duties. Travelers cannot be surprised that the victory it achieved below flowing from actions masterminded by its counsel cannot withstand the principles of equitable estoppel. Nor can they.

. Counsel handling the federal court suit and this appeal were not Travelers’ counsel in the state court proceeding.


. That the Supreme Court of Florida in North America v. Avis Rent-A-Car System, Inc., 348 So.2d 1149 (Florida 1977) — an opinion binding on me but still standing out as almost the lone exception to the firm principle that the insurer can never sue his insured — may have allowed recovery, does not exonerate counsel. Indeed, the presence of that precedent put on them the affirmative obligation as her counsel to advise Mrs. Swanson that while they were nominally acting for her, what they were really doing was seeking to obtain a judgment against her and any insurers that she might be able to find who might be able to pay off any judgments for counsel fees or expenses.